TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-21-00417-CV


                       James Construction Group, LLC, Appellant

                                              v.

   Ola Pennington, Individually and as Representative of the Estate of Markeith Stokes,
   Deceased; Markeith Pleasant; Micha Pleasant; Malik Pleasant; Malcolm Stokes; and
                                Andrew Stokes, Appellees


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 292,807-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant James Construction Group, LLC has filed an unopposed motion

to dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: September 2, 2021